Citation Nr: 0124689	
Decision Date: 10/16/01    Archive Date: 10/23/01	

DOCKET NO.  99-04 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for chronic low back 
syndrome, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1973 to January 1977 
and active duty for training from August 8 to the 22, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  See also recently published regulations at 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159), promulgated pursuant 
to the enabling statute.

The veteran was last afforded a VA orthopedic examination in 
May 1998.  During the veteran's personal hearing, held before 
a member of the Board in July 2001, both the veteran and his 
spouse testified that his condition had increased in severity 
subsequent to the May 1998 VA examination.  Testimony was 
also offered that the veteran continued to receive ongoing 
care at a VA medical facility every 3 or 6 months.  The 
record indicates that the most recent VA treatment records, 
associated with the veteran's claims file, are dated in July 
1999.  The veteran has indicated that he receives his 
treatment at the Biloxi, VA Medical Center.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.

2.  The RO should contact the Biloxi VA 
Medical Center and request copies of all 
records relating to treatment of the 
veteran's low back disability from July 
1999 until the present.

3.  Then, the RO should arrange for a VA 
orthopedic examination to determine the 
nature and extent of the veteran's 
service-connected chronic low back 
syndrome.  All indicated tests and 
studies should be performed and all 
findings reported in detail.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner should 
identify all symptoms that are related to 
the veteran's service-connected chronic 
low back syndrome, including setting 
forth in degrees of excursion any 
limitation of motion of the low back.  
The examiner is also requested to:  
(1) Express an opinion as to whether pain 
that is related to the veteran's service-
connected chronic low back syndrome could 
significantly limit the functional 
ability of the low back during flareups, 
or when the low back is used repeatedly 
over a period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flareups; 
(2) determine whether as a result of the 
service-connected chronic low back 
syndrome, the low back exhibits weakened 
movement, excess fatigability, or 
incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion 
with respect to whether or not these 
factors result in additional loss of 
range of motion, it should be so stated.  
A complete rationale should be offered 
for any opinion provided.

4.  Then after ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
issue on appeal.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




